DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on2/2/2022 has been entered.

Currently, claims 1-4, 6, 7, 10-20, and 23 are pending in the instant application.  Claims 10-18 are withdrawn from consideration as being drawn to a non-elected invention. Claims 1-4, 6, 7, 19, 20, and 23 are currently under examination. All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 103

Claims 1-4, 6-7, 19, 20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Wei (Wei et al; Clinical Cancer research, vol 15, pages 4446-4452; July 2009) in view of Endo (Endo et al; Lung Cancer, vol 50, pages 375-384, 2005) and Liao (Liao et al; Journal of Molecular Diagnostics, vol 9, April 2007, pages 158-168).
Note on claim interpretation:  the claims recite the capture probe is “unlabeled”.  Although this is not explicitly recited in the specification, it is clear from the specification that the capture probe is not labeled with a detectable label, although it is copolymerized with pyrrole (specification page 25).  The specification defines the term “label” (page 11) to be a detectable compound that is conjugated directly or indirectly to a probe to generate a labeled probe that is detectable by itself or may catalyze chemical alteration of a compound or composition that is 
With regard to claims 1-3, and 19 Wei teaches a device and system which is an electrochemical chip having at least one well (16) and which detects nucleic acid in the saliva of patients with oral cancer.  Wei teaches the device and system comprise an array of units on a substrate, where each unit comprises an electrode chip including a working electrode, a counter electrode, and a reference electrode, which are comprised of conductive material, wherein the working electrode of at least one unit is coated with a conducting polymer comprising pyrrole (see page 4447, col 1, last 2 paras).  With regard to claim 4, Wei teaches that the polymer is electro polymerized on the working electrode by applying cyclic square wave electric field (csw) (see page 4448; Figure 1) to the device (system comprising a component for generating a cyclic square wave electric field across the electrode).  Wei teaches the system also comprises a sandwich assay (see figure 1A) with a nucleic acid capture probe, where a detectable signal is generated by binding anti-fluorescein HRP (horse radish peroxidase) to a fluorescein label on the nucleic acid probe (see page 4447, col 2).   
With regards to claims 1, 6, 7, 20, and 23 Wei does not teach the device and system for lung cancer mutation detection or for detecting the EGFR L858R point mutation, however Endo teaches the sequence and detection of the EGFR L858R point mutation in patients with NSCLS (see pages 380-381) using allele specific probes.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to modify the device and system 
With regards to claim 1 and 19, Wei and Endo do not teach an unlabeled capture probe or a sandwich assay comprising an unlabeled capture probe and a labeled detection probe.  However, Liao teaches an electrochemical sensor for detection of nucleic acid targets which comprises an unlabeled capture probe and a labeled detection probe (see abstract).  Although Liao teaches that the capture probe is functionalized with a biotin moiety, the biotin moiety is used to bind to streptavidin coated on the sensor surface to anchor the capture probe to the sensor.   Accordingly, the capture probe is considered “unlabeled” with regard to the instant claims since the moiety is not used for signal generation and detection.  The capture probe binds to target nucleic acid and anchors it to the sensor, whereas the labeled detector probe signals the presence of the target through a reporter molecule.  The binding of the capture and detector probes to the target creates a three component sandwich complex on the sensor surface (see page 158, col 2).  Liao teaches that the reporter molecule on the detector probe is fluorescein which enables binding of the anti-fluorescein conjugated HRP (horse radish peroxidase) reporter enzyme to the target probe complex.  Liao teaches successful species specific detection of 16S rRNA.  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to modify the nucleic acid detection on the device and system of Wei and Endo for detection of EGFR point mutations with the capture/detector probe sandwich assay taught by Liao for the obvious benefit of providing successful detection of particular wild type and/or L858R mutant EGFR targets in analysis of lung cancer patients.  The ordinary artisan would have had a reasonable expectation of success that the capture and labeled detector nucleic acids taught by Liao would be useful in detecting and distinguishing between mutant and 
With regard to claim 1, Wei in view of Liao and Endo do not specifically teach a capture probe with SEQ ID NO: 3 and a detector probe of SEQ ID NO: 4, however the sequence of the L858R point mutation is taught by Endo.  Further, Endo teaches constructing amplicons to the EGFR sequence as well as designing probes and primers for detection of the EGFR gene and mutations within it.  Methods of designing probes to detect wildtype and variable nucleic acids were known well before the effective filing date, therefore it would have been immediately apparent to the ordinary artisan that the sandwich assay taught by Liao would allow for design of different capture/detector probe combinations including a capture probe that binds to the wildtype or target (mutant) EGFR gene as well as a detector probe that binds to target(mutant) or wildtype EGFR, as this simply represents a finite number of predictable solutions, which in this case is two.  As exemplified by the teachings of the prior art cited, optimization of nucleic acid molecules for detection of known wildtype and mutant nucleic acid target was routine and well within the level of the ordinary artisan prior to the effective filing date.  Absent secondary considerations, the sequences of SEQ ID NOs 3 and 4 are considered obvious over the teachings of Wei, Liao, and Endo. 
With regard to claims 1 and 19, it is noted that the claims have been amended to recite the intended use “wherein at least 5 cycles of a cyclic square wave electric fields are generated 

Response to Arguments
The response traverses the rejection and asserts that Example 1 describes that 5 cycles of the cyclic square wave provided an optimized signal vs background for the hybridization of the probes and resulted in the unexpected effect of allowing the assay to be performed in 10 minutes.  The response asserts that Wei does not teach this limitation.  This argument has been thoroughly reviewed but was not found persuasive because the claims are directed to a system of components and devices, not to a method.  The wherein clause that has been added does not structurally distinguish the claims from the system and device taught in the prior art.  As noted in the MPEP 2114 II "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural 
Conclusion
No claims are allowed.  
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634